Citation Nr: 1134664	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  08-21 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for right hip arthritis, to include as secondary to a service connected disability.

2.  Entitlement to service connection for left hip arthritis, to include as secondary to a service connected disability.

3.  Entitlement to service connection for a low back disability, to include as secondary to a service connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1964 to September 1973 and January 1982 to May 1988.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, in pertinent part, denied service connection for right and left hip arthritis and spinal stenosis of the lumbar spine (a low back disability).

The issues have been re-characterized to better comport to the evidence of record and the Veteran's contentions.

The Veteran testified at a Board hearing at the RO before the undersigned Veteran's Law Judge in March 2010.  A transcript of the hearing is of record.  

In April 2010 the Board remanded the Veteran's claims for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002 and Supp. 2010).








FINDING OF FACT

The Veteran was granted service connection for right hip arthritis, left hip arthritis, and lumbar spondylosis with spinal stenosis (a low back disability) by a June 2011 rating decision, which constitutes a full grant of the benefits sought and there are no issues remaining in appellate status.


CONCLUSIONS OF LAW

1.  The criteria for dismissal of the substantive appeal by the Veteran concerning the claim of service connection for a right hip arthritis have been met.  See 38 U.S.C.A. §§ 7104(a), 7105(d)(5) (West 2002 and Supp. 2009); AB v. Brown, 6 Vet. App. 35, 38 (1993).

2.  The criteria for dismissal of the substantive appeal by the Veteran concerning the claim of service connection for a left hip arthritis have been met.  See 38 U.S.C.A. §§ 7104(a), 7105(d)(5) (West 2002 and Supp. 2009); AB v. Brown, 6 Vet. App. 35, 38 (1993).

3.  The criteria for dismissal of the substantive appeal by the Veteran concerning the claim of service connection for a low back disability have been met.  See 38 U.S.C.A. §§ 7104(a), 7105(d)(5) (West 2002 and Supp. 2009); AB v. Brown, 6 Vet. App. 35, 38 (1993).











REASONS AND BASES FOR FINDING AND CONCLUSIONS

In April 2010 the Board remanded the Veteran's current service connection claims so that he could be provided with a VA examination regarding the nature and etiology of his claimed disabilities.  This was accomplished in May 2010, and, following review of the examination report by the RO, in a June 2011 rating decision, the Veteran was granted service connection for right hip arthritis, left hip arthritis, and a low back disability.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.

The appeal of the Veteran's claims of entitlement to service connection for right hip arthritis, left hip arthritis, and a low back disability have become moot by virtue of the June 2011 rating decision granting the full benefits sought.   Accordingly, the appeals must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. §§ 7104(a), 7105(d)(5); AB, 6 Vet. App. at 38.


ORDER

Entitlement to service connection for right hip arthritis, to include as secondary to a service connected disability is dismissed.

Entitlement to service connection for left hip arthritis, to include as secondary to a service connected disability is dismissed.

Entitlement to service connection for a low back disability, to include as secondary to a service connected disability is dismissed.

____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


